Virgin, J.
The respondent contends that the prosecution against him is barred by the statute of limitations. But the law does not allow that question to be raised under a motion in arrest of judgment. A limitation bar is a matter of defence and should be pleaded or given in evidence by the accused, and then it is traversable. U. S. v. Cook, 17 Wall. 168, 181.
The complaint need not allege to whom the penalty is to go. Its appropriation is a matter in which the defendant has no concern. His responsibility in relation to the penalty ceases with his payment of it to the clerk of the court which tried him. State v. Smith, 64 Maine, 425; State v. Willis, 78 Maine, 70.
Those parts of the deposition excluded by the presiding justice were inadmissible. They were not legitimate evidence to show the deponent’s conviction of killing the same deer; a certified copy of the record is the proper evidence of that; but they merely show that he had voluntarily paid $40 to a certain person *21for having killed it. A proper administration of the law recognizes no such condonations.
The prosecution by complaint is authorized by St. 1885, c. 258.

Exceptions overruled.

Peters, C. J., Walton, Libbey, Emery and Haskell, JJ., concurred.